internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 3-plr-130165-00 date date number release date index number legend company a state date dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted company was incorporated in state on date the sole shareholder of company is a it is represented that company intended to be an s_corporation effective date the date company first began doing business as an s_corporation a reported income and losses from company on a’s federal_income_tax return for taxable years beginning date subsequently it was discovered that company’s form_2553 election by a small_business_corporation had not been timely filed company requests a ruling that its sec_1362 election will be treated as timely made under sec_1362 effective for its taxable_year beginning date law and analysis sec_1362 generally provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides when an s election will be effective generally if an s election is made within the first two and one half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation beginning the year in which the election is made sec_1362 provides that if an s election is made after the first two and one half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year conclusions after applying the law to the facts submitted and the representations made we conclude that company has established reasonable_cause for not making a timely election and is eligible for relief under sec_1362 this ruling is contingent on company filing form_2553 with an effective date of date with the appropriate service_center within days from the date of this ruling a copy of this letter should be attached to the form_2553 filed with the service_center additionally this ruling is conditioned on company filing form_1120s u s income_tax for an s_corporation for taxable years beginning date through the present a copy of this letter should be attached to each return except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether company is an s_corporation for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely mary beth collins assistant to the branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
